Exhibit 10.1

SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 28, 2013, among RigNet, Inc., a
Delaware corporation (“Borrower”), each of the undersigned lenders
(collectively, “Lenders” and each individually, a “Lender”), and Bank of
America, N.A., a national banking association, as Administrative Agent (in such
capacity, “Agent”) for itself and the other Lenders. Capitalized terms used but
not defined in this Amendment have the meanings given them in the Credit
Agreement (defined below).

RECITALS

A. Borrower, Agent and Lenders are party to that certain First Amended and
Restated Credit Agreement dated as of July 2, 2012 (as amended by that certain
First Amendment to First Amended and Restated Credit Agreement dated as of
December 13, 2012 and as further amended, restated, or supplemented from time to
time, the “Credit Agreement”).

B. Borrower, Agent and Lenders have agreed to amend the Credit Agreement in
order to revise the Applicable Rate, subject to the terms and conditions of this
Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

1. Amendment to Credit Agreement.

(a) Section 1.01 (Defined Terms) of the Credit Agreement is amended to delete
the definition of “Applicable Rate” in its entirety and replace it with the
following definition:

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):

 

Level

 

Consolidated Leverage Ratio

  Eurodollar Rate &
LIBOR Daily Floating Rate  

1

  Less than 1.00 to 1.00     2.00 % 

2

  Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00     2.50 % 

3

  Greater than or equal to 2.00 to 1.00     3.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 3 shall apply, in each case as of the fifth Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.l0(b) and (b) the Applicable Rate as of March 28, 2013
shall be set forth in Level 2 until the first Business Day immediately following
the date a Compliance Certificate is delivered to Agent pursuant to
Section 6.02(a) for the fiscal quarter ending March 31, 2013. Any adjustment in
the Applicable Rate shall be applicable to all Credit Extensions then existing
or subsequently made or issued.”



--------------------------------------------------------------------------------

2. Conditions. This Amendment shall be effective as of the date first set forth
above once each of the following has been delivered to Agent, each in form and
substance reasonably acceptable to Agent:

(a) this Amendment executed by Borrower, the Lenders, and Agent; and

(b) the Guarantors’ Consent and Agreement attached hereto, executed by each of
the Guarantors.

3. Representations and Warranties. Borrower represents and warrants to Agent and
each Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Agent and the Lenders)
is required for this Amendment to be effective, (d) the execution and delivery
of this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Agent or any Lender is required for Agent or any Lender to rely
on the representations and warranties in this Amendment.

4. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment). Borrower hereby releases Agent and Lenders from any
liability for actions or omissions in connection with the Credit Agreement and
the other Loan Documents prior to the date of this Amendment.

5. Miscellaneous.

(a) No Waiver of Defaults. This Amendment does not constitute (i) a waiver of,
or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Agent’s or any Lender’s right to insist upon future compliance
with each term, covenant, condition and provision of the Loan Documents.

(b) Form. Each agreement, document, instrument or other writing to be furnished
to Agent and Lenders under any provision of this Amendment must be in form and
substance satisfactory to Agent and its counsel.

 

2



--------------------------------------------------------------------------------

(c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(d) Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.

(f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile,
portable document format (PDF), and other electronic means. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on
Borrower, Agent and Lenders. Agent may also require that any such documents and
signatures be confirmed by a manually-signed original; provided that the failure
to request or deliver the same shall not limit the effectiveness of any
facsimile, PDF, or other electronic document or signature.

(g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

(h) Entirety. THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT

AMONG BORROWER, AGENT AND LENDERS, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures appear on the following pages.]

 

3



--------------------------------------------------------------------------------

This Amendment is executed as of the date set out in the preamble to this
Amendment.

 

BORROWER:

 

RIGNET, INC.,

a Delaware corporation By:  

/s/ Martin L. Jimmerson, Jr.

  Martin L. Jimmerson, Jr.   Chief Financial Officer

Signature Page to Second Amendment to First Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Anthony Kell

 

Anthony Kell

Vice President

 

Signature Page to Second Amendment to First Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:  

/s/ Shelley McGregor

 

Shelley McGregor

Senior Vice President

 

Signature Page to Second Amendment to First Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Megan Bickel

  Megan Bickel   Vice President

 

Signature Page to Second Amendment to First Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

GUARANTORS’ CONSENT AND AGREEMENT

TO

SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, each of the undersigned
hereby consents to this Amendment and agrees that, except as expressly set forth
in this Amendment, this Amendment shall in no way release, diminish, impair,
reduce or otherwise adversely affect the obligations and liabilities of the
undersigned under the Guaranty set out in the Credit Agreement, or under any
Loan Documents, agreements, documents or instruments executed by the undersigned
to create liens, security interests or charges to secure any of the Obligations,
all of which are in full force and effect, except as expressly set forth in this
Amendment. Each of the undersigned further represents and warrants to Agent and
Lenders that (a) the representations and warranties in each Loan Document to
which it is a party are true and correct in all material respects on and as of
the date of this Amendment as though made on the date of this Amendment (except
to the extent that such representations and warranties speak to a specific
date), (b) the undersigned is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Event of Default has occurred and is continuing. Each Guarantor
hereby releases Agent and Lenders from any liability for actions or omissions in
connection with the Loan Documents prior to the date of this Amendment. This
Consent and Agreement shall be binding upon the undersigned, and their legal
representatives and permitted assigns, and shall inure to the benefit of Agent
and Lenders, and their successors and assigns.

 

GUARANTORS:

 

LANDTEL, INC.,

a Delaware corporation

     

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

By:   

/s/ Martin L. Jimmerson

      By:   

/s/ Martin L. Jimmerson

  

Martin L. Jimmerson

President

        

Martin L. Jimmerson

President

RIGNET SATCOM, INC.,

a Delaware corporation

         By:   

/s/ Martin L. Jimmerson

           

Martin L. Jimmerson

Chief Financial Officer

        

Guarantors’ Consent and Agreement to

Second Amendment to First Amended and Restated Credit Agreement